Citation Nr: 0200999	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred while hospitalized at non-VA 
medical facilities in April 2000.



WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1960 to March 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon.  In the decision, the VAMC denied 
entitlement to payment or reimbursement for medical expenses 
for services received from non-VA facilities in April 2000.  
A hearing was held before the undersigned Member of the Board 
at the VA regional office in November 2001.

The Board notes that in a letter dated in June 2000, and 
again during the hearing held in November 2001, the veteran 
raised a claim for disability benefits under 38 U.S.C.A. 
§ 1151.  That issue, however, has not yet been adjudicated by 
the RO.  Accordingly, the Board refers that matter to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran has not established service connection for 
any disability.

3.  The care and services rendered to the veteran at private 
medical facilities in April 2000 were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses are not met.  38 U.S.C.A. § 1728(a) (West 1991); 
38 C.F.R. §§ 17.52, 17.54, 17.120 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at private facilities in April 2000.  
He asserts that he tried first to get emergency medical care 
from the VAMC, but was told that he would have to make an 
appointment.  Three days later, he had severe chest pain and 
had to be taken by an ambulance to the Central Oregon 
District Hospital, and was subsequently transferred by 
helicopter to the St. Charles Medical Center where a 
quadruple bypass was performed.  Later that month, he 
reportedly again experienced chest pain and was told by his 
VA doctor that he should report immediately to the emergency 
room at the St. Charles Medical Center.  He also states that 
the VA should pay for his treatment because he was previously 
treated for the same disorder at a VA medical facility.  The 
veteran and his spouse presented testimony consistent with 
these contentions at a hearing held at the RO before the 
undersigned Member of the Board in November 2001.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the statement of the case (SOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The basic elements for establishing entitlement to 
reimbursement of medical expenses have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  Therefore, the Board finds 
that the VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The Board notes 
that the essential facts of this case are not in dispute, and 
the resolution depends on the application of the law rather 
than on weighing of the evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts in this case are not in dispute.  The 
veteran has not established service connection for any 
disabilities.  He has, however, previously received treatment 
at VA medical facilities for heart disease.  On April 16, 
2000, the veteran developed chest pain and went to the 
emergency room at the Central Oregon District Hospital.  He 
was subsequently transferred to the St. Charles Medical 
Center.  Neither of those facilities is a VA hospital.  

The veteran seeks reimbursement for the expenses that he 
incurred for his care at non-VA medical facilities in April 
2000.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  See 
38 C.F.R. § 17.54 (2001).  As was noted above, the veteran 
contends that a few days prior to when the veteran went to 
the private hospitals, a VA hospital would not accept the 
veteran as a patient.  He also stated that prior to his 
second hospitalization at the end of April 2000 he was 
specifically told by a VA doctor to go to the emergency room 
of a private hospital.  However, the fact that a VA hospital 
diverted a veteran to a private facility does not constitute 
advance authorization of private care at VA expense.  See 
Malone v. Gober, 10 Vet. App. 539, 544 (1997).  The United 
States Court of Appeals for Veterans Claims (Court) 
determined, in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 
379 (1992), that "The advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation."  The record does not 
contain any indication that the veteran was told that the VA 
would authorize payment for this private medical treatment.

Thus, the veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) (West 
1991) and 38 C.F.R. § 17.120 (2001) (quoted below), the VA 
may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been met.  In this regard, the Board 
notes that the care and services rendered to the veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  As was 
noted above, the veteran has not established service 
connection for any disorder involving the heart.  The Board 
also notes that the veteran does not have any service-
connected disability which is total and permanent.  Finally, 
the veteran was not participating in a rehabilitation 
program.  Thus, the facts surrounding the veteran's case do 
not fit into the statutory scheme established by Congress for 
the payment of or reimbursement for expenses incurred at a 
non-VA facility.  See Zimick, 11 Vet. App. at 48-49.  

The factors cited by the veteran, such as the fact that the 
VA had previously treated him for a heart disorder are not 
relevant to a determination under 38 U.S.C.A. § 1728 and the 
controlling regulations.  The Board has considered the 
veteran's argument that VA should pay for the private 
services rendered in April 2000 because these services were 
required for continuity of care of disorders previously 
treated by VA.  The Court has clearly stated that prior 
treatment of a non-service-connected disorder, such as the 
prior VA care the veteran received in this case, does not fit 
within the definition of "receiving" care in a VA facility 
so as to allow VA to contract for private medical services 
under 38 U.S.C.A. § 1703(a)(3), which permits a contract with 
a non-VA facility for the furnishing of "hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility."  
Zimick, 11 Vet. App. at 51-52.  The Court found that the 
statute places determinative emphasis on "receiving" medical 
services, not on the "provision" of medical services.  A 
"transfer" to a non-VA facility which would allow a contract 
for authorized private medical services would require that 
the veteran had already been admitted to a VA facility.  Id.  
Accordingly, the Board concludes that the criteria for 
reimbursement of unauthorized medical expenses are not met.

The Board notes with sympathy the appellant's contention that 
VA should pay for his hospitalization because that private 
hospitalization would not have been necessary if the VA 
facility contacted had been able to accept the veteran as a 
patient.  Thus, the private care was, in effect, required 
only because VA was, in fact, unable to provide the necessary 
care.  See 38 U.S.C. § 1710(a)(2)(G).  However, the statutory 
provisions authorizing VA to pay for care of non-service-
connected disorders in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  See 38 
U.S.C.A. § 1710; see also Zimick v. West, 11 Vet. App. at 50.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. §§ 1703 or 1710, 
payment or reimbursement of those services is not warranted.  
The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
sought by the veteran is not authorized under the 
circumstances of his claim, and the claim must be denied.  


ORDER

The claim for payment or reimbursement of medical expenses is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

